Whereas, on the 27th day of February, 1984, Charles K. Hyter, an attorney admitted to practice law in the State of Kansas, entered a plea of guilty in the United States District Court for the District of Kansas to one count of felony income tax evasion in violation of 26 U.S.C. § 7201, and
Whereas, the United States District Court for the District of Kansas accepted the plea and found the defendant, Charles K. Hyter, guilty, and
Whereas, on the 2nd day of March, 1984, Charles K. Hyter voluntarily surrendered to the Office of the Disciplinary Administrator his certificate to practice law pursuant to Supreme Court Rule 217, 232 Kan. clxx, and the court, after due consideration, finds that such certificate should be accepted and the said *2Charles K. Hyter disbarred from the practice of law in the State of Kansas, and
Whereas, there are other complaints of professional misconduct on file and pending in the Office of the Disciplinary Administrator,
Now, Therefore, it is Ordered and Decreed that the privilege of Charles K. Hyter to practice law in the State of Kansas is hereby revoked, the said Charles K. Hyter is hereby disbarred and the Clerk of the Appellate Courts is directed to strike the name of Charles K. Hyter from the roll of attorneys authorized to practice law in the State of Kansas.
It Is Further Ordered and Decreed that all disciplinary proceedings against Charles K. Hyter shall be terminated.
It Is Further Ordered and Decreed that the certificate of Charles K. Hyter to practice law in the State of Kansas is hereby declared cancelled and void and the costs of this action are hereby assessed to Charles K. Hyter.
It Is Further Ordered and Decreed that this order shall be published in the official Kansas Reports and that the Clerk of the Appellate Courts shall comply with the requirements of Rule 217.
By Order of the Court dated and effective this 6th day of March, 1984.